Citation Nr: 0947041	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  04-21 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to October 1987, 
from December 1987 to December 1991, and from August 1997 to 
February 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2000 by the 
Department of Veterans Affairs St. Petersburg, Florida, 
Regional Office (RO) which denied service connection for a 
psychiatric disability.  The Veteran appealed to the Board.  
The Board denied the appeal in September 2006; however, that 
decision was vacated by the United States Court of Appeals 
for Veterans Claims (Court) in November 2007 pursuant to a 
Joint Motion. The Board remanded the case for additional 
development in July 2008 and for a Travel Board hearing in 
February 2009.  In August 2009, the Veteran testified at a 
Travel Board hearing before the undersigned.  The case has 
now been returned to the Board.

With regard to the claim of TDIU, the RO denied that matter 
in June 2008 and the Veteran has perfected his appeal.  The 
issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's psychiatric disorders diagnosed as dysthymia 
disorder, schizoaffective disorder, and schizophrenia, are 
etiologically related to his first period of service.  



CONCLUSION OF LAW

The Veteran's psychiatric disorders diagnosed as dysthymia 
disorder, schizoaffective disorder, and schizophrenia, were 
incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a psychosis will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed.Cir.2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran entered active duty in the U.S. Coast Guard 
(USCG) in May 1987 and served nearly continuously until 
December 1991.  He had a second tour on active duty from 
August 1997 to February 1999.

In May 1991, he was treated at the USCG health clinic for 
complaints of depression from work.  He was diagnosed as 
having an adjustment disorder with mild depression.  This 
diagnosis was confirmed a week later.

Following his first period on active duty, the Veteran was 
admitted into a psychiatric hospital in June 1992 with 
complaints of depression and auditory hallucinations; and he 
was diagnosed with a non-specific psychotic disorder.

The Veteran was hospitalized again for approximately a month 
in July and August 1995, where it was noted that he had a 
history of nervous breakdowns.  The Veteran was diagnosed as 
having dysthymia, with a sexual disorder, and with a 
borderline personality disorder (which was noted to be the 
main diagnosis for the Veteran's hospitalization).

In November 1996, the Veteran was diagnosed as having major 
depression and panic disorder with agoraphobia, an Axis II 
diagnosis was deferred.

The Veteran reenlisted in the USCG in August 1997, but 
several months into his tour, he was transported off his ship 
due to suicidal thoughts and distress.  The Veteran was 
treated for psychiatric problems for the remainder of his 
time on active duty, and he was diagnosed at various times 
with an avoidant personality disorder, with a major 
depressive disorder, and with a dysthymic disorder.

In April 1998, a Medical Evaluation Board found the Veteran 
to be unfit for duty as a result of his dysthymic disorder, 
and it was noted that the Veteran also carried the diagnoses 
of major depressive disorder and avoidant personality 
disorder.

The Veteran was provided with a VA examination in January 
2000 at which he was diagnosed with borderline personality 
disorder and dysthymia, and the examiner opined that the 
dysthymic disorder and personality disorder were not 
aggravated beyond what may have been expected from having 
entered the military.  Another VA examiner concluded later in 
January 2000 that while there were some traits that were 
characteristic of personality disorder, they were not of 
sufficient magnitude to warrant a clear-cut Axis II 
diagnosis.  He determined that the Veteran had a dysthymic 
disorder.  The veteran was also hospitalized in January 2000.

Thereafter, the Veteran continued to receive VA treatment for 
a dysthymic disorder and was also diagnosed with 
schizophrenia and a major depressive disorder.

In July 2008, since the evidence of record required further 
clarification, the Board remanded this case for the Veteran 
to be afforded a VA examination and for a medical opinion to 
be obtained.  In pertinent part, the examination request 
indicated the following:

Schedule the Veteran for a VA psychiatric examination.  
The examiner should be provided with the Veteran's 
claims file and should fully review it.  Any opinion 
should be supported by a complete rationale.  The 
examiner should diagnose any current psychiatric 
disability(s) (to include major depressive disorder, 
dysthymic disorder, and personality disorder) and then 
should specifically address the following questions:

*	(1) Is it as likely as not (50 percent or greater) 
that the psychiatric symptoms that the Veteran 
experienced during his first period of active duty 
(1987-1991) were manifestations of a currently diagnosed 
Axis I psychiatric disorder, (and, if so, the specific 
disorder(s) should be identified); 
*	(2) Is it as likely as not (50 percent or greater) 
that the psychiatric symptoms that the Veteran 
experienced in the year following his first period of 
active duty were manifestations of a currently diagnosed 
Axis I psychiatric disorder, (and, if so, the specific 
disorder(s) should be identified); *	(3) Is it as 
likely as not (50 percent or greater) that a current 
Axis I psychiatric disorder had its onset during the 
Veteran's second period of service, or if pre-existing 
that period of service was aggravated (permanent 
increase in severity of the disorder that is beyond its 
natural progression) by the veteran's second period of 
active duty (1997-1999).

The Veteran was thereafter examined by VA in November 2008.  
A complete review of the pertinent records was undertaken and 
discussed in the examination report.  A psychiatric 
examination was conducted.  The diagnoses were dysthymia and 
schizoaffective disorder (also diagnosed as schizophrenia in 
VA outpatient records).  With regard to the three inquiries 
posed by the Board, the examiner responded.  First, the 
examiner indicated that the symptoms that the Veteran 
experienced in his first phase of active duty were 
manifestations of his current problems.  It was noted that he 
had complained of depression, insomnia, low spirits, and 
diminished appetite.  After that period of service, he was 
hospitalized for 6 months, suggesting that the depression 
worsened.  With regard to the second inquiry, the examiner 
also felt that in the initial post service year, the Veteran 
was experiencing symptoms which were also manifestations of 
his current problems.  With regard to the third inquiry, the 
examiner responded negatively, indicating that his mental 
problems did not begin during this phase of the Veteran's 
service nor did they worsen during this time.  

Thus, in sum, the examiner indicated that current psychiatric 
diagnoses had their onset during the first period of service 
and continued during the initial post-service year.  As that 
is the case, it is not necessary to establish that they began 
during the next tour of duty as the onset has been dated to 
the first tour of duty.  

The Board attaches the most significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).  As noted, the case was 
specifically remanded for a thorough medical opinion to be 
obtained.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, the evidence supports the claim and service 
connection is warranted.  


ORDER

Service connection for a psychiatric disorder, diagnosed as 
dysthymia disorder, schizoaffective disorder, and 
schizophrenia, is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

As noted above, service connection for a psychiatric 
disorder, diagnosed as dysthymia disorder, schizoaffective 
disorder, and schizophrenia, has been granted.  The Board 
does not rate the disability in the first instance.  Thus, 
the Board must remand the issue of entitlement to TDIU to the 
RO for consideration in light of the grant of service 
connection.  As the Veteran receives ongoing VA treatment, 
his recent records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records for a 
psychiatric disorder from the VA 
outpatient clinic in Viera, Florida, dated 
since January 2009.

2.  Then, readjudicate the claim of TDIU, 
in light of the grant of service 
connection for a psychiatric disorder, 
diagnosed as dysthymia disorder, 
schizoaffective disorder, and 
schizophrenia.  If the issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


